 

Exhibit 10.8

POWELL INDUSTRIES, INC.

2014 NON-EMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN

Purpose of the Plan.  The purpose of the Plan is to: (i) attract and retain the
best available Non-Employee Directors, (ii) provide additional incentive to
Non-Employee Directors, and (iii) promote the success of the Company's
business.  The Plan permits the grant of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units and Other Stock-Based Awards.

Definition.  As used in this Plan, the following definitions shall apply:

"Applicable Laws" means the requirements relating to the administration of
equity-based awards or equity compensation plans under U.S. federal and state
corporate laws, U.S. federal and state securities laws, the Code, any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws of any foreign country or jurisdiction where Awards are, or
shall be, granted under the Plan.

"Award" means, individually or collectively, a grant under the Plan of Options,
SARs, Restricted Stock, Restricted Stock Units or Other Stock‑Based Awards.

"Award Agreement" means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan.  The Award
Agreement is subject to the terms and conditions of the Plan.

"Awarded Stock" means the Common Stock subject to an Award.

"Board" means the Board of Directors of the Company.

"Change in Control" means, except as otherwise provided in the Award Agreement,
the occurrence of any of the following events:

Any "person" (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act, but other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any affiliate, and other than any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
becomes the "beneficial owner" (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company's then outstanding voting
securities;

the sale or disposition by the Company of all or substantially all of the
Company's assets other than (A) the sale or disposition of all or substantially
all of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, at least 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale or
(B) pursuant to a spin-off type transaction, directly or indirectly, of such
assets to the Company's stockholders;

A change in the composition of the Board occurring within a one-year period as a
result of which fewer than a majority of the Directors are Incumbent
Directors.  "Incumbent Directors" are Directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of Directors to the
Company); or

a merger or consolidation of the Company with any other corporation, other than
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation.

"Code" means the Internal Revenue Code of 1986, as amended, and the U.S.
Treasury regulations promulgated thereunder.  Any reference to a section of the
Code shall be a reference to any successor or amended section of the Code.

"Committee" means the Compensation Committee of the Board.

 

--------------------------------------------------------------------------------

 

"Common Stock" means the Common Stock of the Company, or in the case of
Restricted Stock Units and certain Other Stock-Based Awards, the cash equivalent
thereof, as applicable.

"Company" means Powell Industries, Inc., a Delaware corporation, and any
successor to Powell Industries, Inc.

"Director" means a member of the Board.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Fair Market Value" means, as of any date, the value of Common Stock determined
as follows:

If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the NASDAQ Global Select Market, the
NASDAQ Global Market (formerly the NASDAQ National Market) or the NASDAQ Capital
Market (formerly the NASDAQ SmallCap Market) of the NASDAQ Stock Market, the
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the day of determination, as reported in The Wall Street Journal or such other
source as the Committee deems reliable;

If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock for the day of determination, as reported in The Wall Street Journal or
such other source as the Committee deems reliable; or

In the absence of an established market for the Common Stock, the Fair Market
Value shall be determined in good faith by the Committee.  

Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Committee deems
appropriate, the Fair Market Value shall be determined by the Committee in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.

(a)"Non-Employee Director" means a regular, active Director or a prospective
Director of the Company, in either case who is not an employee of Powell
Industries, Inc., as determined by the Committee, in its sole discretion.

(b)"Option" means a non-statutory stock option to purchase Common Stock that by
its terms does not qualify or is not intended to qualify as an incentive stock
option under Section 422 of the Code.

(c)"Other Stock-Based Awards" means any other awards not specifically described
in the Plan that are valued in whole or in part by reference to, or are
otherwise based on, Shares and are created by the Committee pursuant to Section
11.

(d)"Parent" means a "parent corporation" with respect to the Company, whether
now or hereafter existing, as defined in Section 424(e) of the Code.

(e)"Participant" means a Non-Employee Director who has been granted an Award
under the Plan.

(f)"Period of Restriction" means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture.  Such restrictions may be based on
the passage of time, the achievement of performance goals or other target levels
of performance, or the occurrence of other events as determined by the
Committee.

(g)"Plan" means this 2014 Non-Employee Director Equity Incentive Plan.  The Plan
was approved by the Compensation Committee of the Board on December 2, 2013, and
by the Company’s stockholders on February 26, 2014.

(h)"Prior Plans" means the following plans sponsored by Company: (i) the
Non‑Employee Director Restricted Stock plan and (ii) the Non-Employee Director
Stock Option Plan.  The Prior Plans were frozen, effective as of the date the
Company’s stockholders approved the Plan at the annual meeting of the
stockholders held in 2014.

(i)"Restricted Stock" means Shares issued pursuant to a Restricted Stock Award
under Section 8.

2

--------------------------------------------------------------------------------

 

(j)"Restricted Stock Unit" means, pursuant to Sections 4 and 10 of the Plan, an
unfunded and unsecured promise to deliver Shares, cash or other securities equal
in value to the Fair Market Value of one Share in the Company on the date of
vesting or settlement, or as otherwise set forth in the Award Agreement.

(k)"Section 16(b)" means Section 16(b) of the Exchange Act.

(l)"Share" means a share of Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(m)"Stock Appreciation Right" or "SAR" means, pursuant to Section 9 of the Plan,
an unfunded and unsecured promise to deliver Shares, cash or other securities
equal in value to the difference between the Fair Market Value of a Share as of
the date such SAR is exercised/settled and the Fair Market Value of a Share as
of the date such SAR was granted, or as otherwise set forth in the Award
Agreement.

(n)"Subsidiary" means a "subsidiary corporation" with respect to the Company,
whether now or hereafter existing, as defined in Section 424(f) of the Code.

Stock Subject to the Plan.

Stock Subject to the Plan.  Subject to the provisions of Section 14 of the Plan,
the maximum aggregate number of Shares that may be issued pursuant to all Awards
under the Plan is 150,000 Shares, representing the remaining shares available
for issuance under the Prior Plans, plus the amount of outstanding Common Stock
subject to Lapsed Awards (defined below) under the Prior Plans.  Shares shall
not be deemed to have been issued pursuant to the Plan with respect to any
portion of an Award that is settled in cash.  Upon payment in Shares pursuant to
the exercise of an Award, the number of Shares available for issuance under the
Plan shall be reduced only by the number of Shares actually issued in such
payment.  If a Participant pays the exercise price (or purchase price, if
applicable) of an Award through the tender of Shares, the number of Shares so
tendered shall again be available for issuance pursuant to future Awards under
the Plan.

Lapsed Awards.  If any outstanding Award expires or is terminated or canceled
without having been exercised or settled in full, or if Shares acquired pursuant
to an Award subject to forfeiture or repurchase are forfeited or repurchased by
the Company, the Shares allocable to the terminated portion of the Award or the
forfeited or repurchased Shares shall again be available for grant under the
Plan (the "Lapsed Awards").  Similarly, the shares subject to Lapsed Awards
under the Prior Plans shall add to the maximum number of Shares that are
available for grant under Section 3(a) of the Plan.

Share Reserve.  The Company, during the term of the Plan, shall at all times
reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

Administration of the Plan.

Procedure.  The Committee shall administer the Plan.  However, except to the
extent prohibited by Applicable Law, the Committee may delegate to one or more
individuals the day-to-day administration of the Plan and any of the functions
assigned to it under the Plan.  Such delegation may be revoked at any time.

Powers of the Committee.  Subject to the provisions of the Plan, and in the case
of a Committee, subject to the specific duties delegated by the Board to the
Committee, the Committee shall have the authority, in its discretion to:

determine the Fair Market Value of Awards;

approve forms of Award Agreements for use under the Plan;

determine the terms and conditions, not inconsistent with the terms of the Plan,
of any Award granted under this Plan, including but not limited to, the exercise
price, the time or times when Awards may be exercised (which may be based on
performance goals or other performance criteria), any vesting acceleration or
waiver of forfeiture or repurchase restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Committee, in its sole discretion, shall determine;

construe and interpret the terms of the Plan and Awards granted pursuant to the
Plan;

prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to the creation and administration of
sub-plans;

3

--------------------------------------------------------------------------------

 

amend the terms of any outstanding Award, including the discretionary authority
to extend the post‑termination exercise period of Awards and accelerate the
satisfaction of any vesting criteria or waiver of forfeiture or repurchase
restrictions, provided that any amendment that would adversely affect the
Participant's rights under an outstanding Award shall not be made without the
Participant's written consent.  Notwithstanding the foregoing, an amendment
shall not be treated as adversely affecting the rights of the Participant if the
amendment is made to the minimum extent necessary to avoid the adverse tax
consequences of Section 409A of the Code;

authorize any person to execute on behalf of the Company any instrument required
to effect the grant of an Award previously granted by the Committee;

allow a Participant to defer the receipt of the payment of cash or the delivery
of Shares that would otherwise be due to the Participant under an Award;

establish a program whereby Directors designated by the Committee can reduce
compensation otherwise payable in cash in exchange for Awards under the Plan;

impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any resales by a Participant or other subsequent
transfers by the Participant of any Shares issued as a result of or under an
Award, including without limitation, (A) restrictions under an insider trading
policy, and (B) restrictions as to the use of a specified brokerage firm for
such resales or other transfers;

establish one or more programs under the Plan to permit selected Participants
the opportunity to elect to defer receipt of consideration upon exercise of an
Award, satisfaction of performance goals or other performance criteria, or other
event that absent the election, would entitle the Participant to payment or
receipt of Shares or other consideration under an Award; and

make all other determinations that the Committee deems necessary or advisable
for administering the Plan.

The express grant in the Plan of any specific power to the Committee shall not
be construed as limiting any power or authority of the Committee.  However, the
Committee may not exercise any right or power reserved to the Board.

Effect of the Committee's Decision.  The Committee's decisions, determinations,
actions and interpretations shall be final, conclusive and binding on all
persons having an interest in the Plan.

Indemnification.  The Company shall defend and indemnify members of the Board,
officers and employees of the Company or of a Parent or Subsidiary whom
authority to act for the Board, the Committee or the Company is delegated
("Indemnitees") to the maximum extent permitted by law against (i) all
reasonable expenses, including reasonable attorneys' fees incurred in connection
with the defense of any claim, investigation, action, suit or proceeding, or in
connection with any appeal therein (collectively, a "Claim"), to which any of
them is a party by reason of any action taken or failure to act in connection
with the Plan, or in connection with any Award granted under the Plan; and (ii)
all amounts required to be paid by them in settlement the Claim (provided the
settlement is approved by the Company) or required to be paid by them in
satisfaction of a judgment in any Claim.  However, no person shall be entitled
to indemnification to the extent he is determined in such Claim to be liable for
gross negligence, bad faith or intentional misconduct.  In addition, to be
entitled to indemnification, the Indemnitee must, within 30 days after written
notice of the Claim, offer the Company, in writing, the opportunity, at the
Company's expense, to defend the Claim.  The right to indemnification shall be
in addition to all other rights of indemnification available to the Indemnitee.

Eligibility.  Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units and Other Stock-Based Awards may be granted to Directors.

Special Annual Limitations.  Subject to Section 14 of the Plan, the maximum
number of Shares that may be subject to Options or Stock Appreciation Rights
granted to any Participant in any calendar year shall equal 12,000 Shares and
contain an exercise price equal to the Fair Market Value of the Common Stock as
of the date of grant.  Subject to Section 14 of the Plan, the maximum number of
Shares that may be subject to Restricted Stock, Restricted Stock Units and Other
Stock-Based Awards granted to any Participant in any calendar year shall equal
4,000 Shares.

Options.

Term of Option.  The term of each Option shall be stated in the Award Agreement.

Option Exercise Price and Consideration.

4

--------------------------------------------------------------------------------

 

Exercise Price.  The per Share exercise price for the Shares to be issued
pursuant to the exercise of an Option shall be determined by the Committee,
subject to the following:

The per Share exercise price shall be determined by the Committee, but shall not
be less than Fair Market Value per Share on the date of grant.

Notwithstanding the foregoing, Options may be granted with a per Share exercise
price of less than 100% of the Fair Market Value per Share on the date of grant
pursuant to a transaction described in, and in a manner consistent with, Section
409A of the Code.

Waiting Period and Exercise Dates.  At the time an Option is granted, the
Committee shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.  The Committee, in its sole discretion, may accelerate the
satisfaction of such conditions at any time.

Form of Consideration.  The Committee shall determine the acceptable form of
consideration for exercising an Option, including the method of payment.  Such
consideration, to the extent permitted by Applicable Laws, may consist entirely
of:

cash;

check;

consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

any combination of the foregoing methods of payment; or

any other consideration and method of payment for the issuance of Shares
permitted by Applicable Laws.

Exercise of Option.

Procedure for Exercise; Rights as a Stockholder.  Any Option granted under this
Plan shall be exercisable according to the terms of the Plan and at such times
and under such conditions as determined by the Committee and set forth in the
Award Agreement.  An Option shall be deemed exercised when the Company receives:
(x) written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Option, and (y) full payment
for the Shares with respect to which the Option is exercised.  Full payment may
consist of any consideration and method of payment authorized by the Committee
and permitted by the Award Agreement and the Plan.  Shares issued upon exercise
of an Option shall be issued in the name of the Participant or, if requested by
the Participant, in the name of the Participant and his spouse.  Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Awarded Stock, notwithstanding the exercise of the Option.  The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised.  No adjustment shall be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 14 of the Plan or the applicable Award
Agreement.  Exercising an Option in any manner shall decrease the number of
Shares thereafter available for sale under the Option by the number of Shares as
to which the Option is exercised.

Termination of Relationship as a Non-Employee Director.  If a Participant ceases
to be a Non-Employee Director, other than upon the Participant's death or
Disability, the Participant may exercise his Option within such period of time
as is specified in the Award Agreement to the extent that the Option is vested
on the date of termination (but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement).  In the absence of a
specified time in the Award Agreement, the Option shall remain exercisable for
90 days following the Participant's termination after which the Option shall
terminate.  Unless otherwise provided by the Committee, if on the date of
termination the Participant is not vested as to his entire Option, the Shares
covered by the unvested portion of the Option shall revert to the Plan.  If the
Participant does not exercise his Option as to all of the vested Shares within
the time specified by the Award Agreement, the Option shall terminate, and the
remaining Shares covered by the Option shall revert to the Plan.

Disability of Participant.  If a Participant ceases to be a Non-Employee
Director as a result of his Disability, the Participant may exercise his Option,
to the extent vested, within the time specified in the Award Agreement (but in
no event later than the expiration of the term of the Option as set forth in the
Award Agreement).  If no time for exercise of the Option on Disability is
specified in the Award Agreement, the Option shall remain exercisable for 12
months following the Participant's termination for Disability.  Unless otherwise
provided by the Committee, on the date of termination for Disability, the
unvested portion of the Option

5

--------------------------------------------------------------------------------

 

shall revert to the Plan.  If after termination for Disability, the Participant
does not exercise his Option as to all of the vested Shares within the time
specified by the Award Agreement, the Option shall terminate and the remaining
Shares covered by such Option shall revert to the Plan.

Death of Participant.  If a Participant dies while a Non-Employee Director, the
Option, to the extent vested, may be exercised within the time specified in the
Award Agreement (but in no event may the Option be exercised later than the
expiration of the term of the Option as set forth in the Award Agreement), by
the beneficiary designated by the Participant prior to his death; provided that
such designation must be acceptable to the Committee.  If no beneficiary has
been designated by the Participant, then the Option may be exercised by the
personal representative of the Participant's estate, or by the persons to whom
the Option is transferred pursuant to the Participant's will or in accordance
with the laws of descent and distribution.  If the Award Agreement does not
specify a time within which the Option must be exercised following a
Participant's death, it shall be exercisable for 12 months following his
death.  Unless otherwise provided by the Committee, if at the time of death, the
Participant is not vested as to his entire Option, the Shares covered by the
unvested portion of the Option shall immediately revert to the Plan.  If the
Option is not exercised as to all of the vested Shares within the time specified
by the Committee, the Option shall terminate, and the remaining Shares covered
by such Option shall revert to the Plan.

Restricted Stock.

Grant of Restricted Stock.  Subject to the terms and provisions of the Plan, the
Board, at any time and from time to time, may grant Shares of Restricted Stock
to Participants in such amounts as the Board, in its sole discretion, shall
determine.

Restricted Stock Agreement.  Each Award of Restricted Stock shall be evidenced
by an Award Agreement that shall specify the Period of Restriction, the number
of Shares granted, and such other terms and conditions as the Board, in its sole
discretion, shall determine.  Unless the Board determines otherwise, Shares of
Restricted Stock shall be held by the Company as escrow agent until the
restrictions on the Shares have lapsed.

Removal of Restrictions.  Except as otherwise provided in this Section 8, Shares
of Restricted Stock covered by each Award made under the Plan shall be released
from escrow as soon as practical after the last day of the Period of
Restriction.  The Board, in its sole discretion, may accelerate the time at
which any restrictions shall lapse or be removed.

Voting Rights.  During the Period of Restriction, Participants holding Shares of
Restricted Stock may exercise full voting rights with respect to those Shares,
unless the Board determines otherwise.

Dividends and Other Distributions.  During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement.  If any dividends or distributions
are paid in Shares, the Shares shall be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.

Return of Restricted Stock to Company.  On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

Stock Appreciation Rights

Grant of SARs.  Subject to the terms and conditions of the Plan, a SAR may be
granted to Participants at any time and from time to time as shall be determined
by the Committee, in its sole discretion.  The Board shall have complete
discretion to determine the number of SARs granted to any Participant.  The
Committee, subject to the provisions of the Plan, shall have complete discretion
to determine the terms and conditions of SARs granted under the Plan, including
the sole discretion to accelerate exercisability at any time.  

SAR Agreement.  Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term, the conditions of exercise, and such
other terms and conditions as the Committee, in its sole discretion, shall
determine.

Expiration of SARs.  A SAR granted under the Plan shall expire upon the date
determined by the Committee, in its sole discretion, as set forth in the Award
Agreement.  Notwithstanding the foregoing, the rules of Sections 7(d)(ii),
7(d)(iii) and 7(d)(iv) shall also apply to SARs.

Payment of SAR Amount.  Upon exercise of a SAR, a Participant shall be entitled
to receive payment from the Company in an amount determined by multiplying:

6

--------------------------------------------------------------------------------

 

The difference between the Fair Market Value of a Share on the date of exercise
over the exercise price; times

The number of Shares with respect to which the SAR is exercised.

At the sole discretion of the Committee, the payment upon the exercise of a SAR
may be in cash, in Shares of equivalent value, or in some combination thereof.

Restricted Stock Units.  Restricted Stock Units shall consist of a Restricted
Stock, performance share or performance unit award that the Committee, in its
sole discretion permits to be paid out in a lump sum, installments or on a
deferred basis, in accordance with rules and procedures established by the
Committee

Other Stock-Based Awards.  Other Stock-Based Awards may be granted either alone,
in addition to, or in tandem with, other Awards granted under the Plan and/or
cash awards made outside of the Plan.  The Board shall have authority to
determine the Non-Employee Directors to whom and the time or times at which
Other Stock-Based Awards shall be made, the amount of such Other Stock-Based
Awards, and all other conditions of the Other Stock-Based Awards, including any
dividend or voting rights and whether the Award should be paid in cash.

Leaves of Absence.  Unless the Committee provides otherwise, vesting of Awards
granted under this Plan shall be suspended during any unpaid leave of absence
and shall resume on the date the Participant returns to the Company as a
Non-Employee Director as determined by the Company; provided, however, that no
vesting credit shall be awarded for the time vesting has been suspended during
such leave of absence.

Non-Transferability of Awards.  Unless determined otherwise by the Committee, an
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by shall or by the laws of descent or distribution
and may be exercised, during the lifetime of the Participant, only by the
Participant.  If the Committee makes an Award transferable, such Award shall
contain such additional terms and conditions as the Committee deems appropriate.

Adjustments; Dissolution or Liquidation; Change in Control.

Adjustments.  In the event of any change in the outstanding Shares of Common
Stock by reason of any stock split, stock dividend or other non‑recurring
dividends or distributions, recapitalization, merger, consolidation, spin‑off,
combination, repurchase or exchange of stock, reorganization, liquidation,
dissolution or other similar corporate transaction that affects the Common
Stock, an adjustment shall be made, as the Committee deems necessary or
appropriate, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.  Such
adjustment may include an adjustment to the number and class of Shares which may
be delivered under the Plan, the number, class and price of Shares subject to
outstanding Awards, the number and class of Shares issuable pursuant to Options,
and the numerical limits in Sections 3 and 6.  Notwithstanding the preceding,
the number of Shares subject to any Award always shall be a whole number.

Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Committee shall notify each Participant as soon
as practical prior to the effective date of the proposed transaction.  The
Committee, in its sole discretion, may provide for a Participant to have the
right to exercise his Award, to the extent applicable, until 10 days prior to
the transaction as to all of the Awarded Stock covered thereby, including Shares
as to which the Award would not otherwise be exercisable.  In addition, the
Committee may provide that any Company repurchase option or forfeiture rights
applicable to any Award shall lapse 100%, and that any Award vesting shall
accelerate 100%, provided the proposed dissolution or liquidation takes place at
the time and in the manner contemplated.  To the extent it has not been
previously exercised or vested, an Award shall terminate immediately prior to
the consummation of such proposed action.

Change in Control.  This Section 14(c) shall apply except to the extent
otherwise provided in the Award Agreement.

Stock Options and SARs.  In the event of a Change in Control, the Participant
shall fully vest in and have the right to exercise each outstanding Option and
SAR as to all of the Awarded Stock, including Shares as to which it would not
otherwise be vested or exercisable.  The Committee shall notify the Participant
in writing or electronically that the Option or SAR shall be exercisable, to the
extent vested, for a period of up to 15 days from the date of such notice, and
the Option or SAR shall terminate upon the expiration of such period.

Restricted Stock, Performance Shares, Performance Units, Restricted Stock Units
and Other Stock-Based Awards.  In the event of a Change in Control, the
Participant shall fully vest in each outstanding Award of Restricted Stock,
Restricted Stock Unit, Performance Share, Performance Unit, and Other
Stock‑Based Award, including as to Shares or Units that would not

7

--------------------------------------------------------------------------------

 

otherwise be vested, all applicable restrictions shall lapse, and all
performance objectives and other vesting criteria shall be deemed achieved at
targeted levels.

Date of Grant.  The date of grant of an Award shall be, for all purposes, the
date on which the Board makes the determination granting such Award, or a later
date as is determined by the Board.  Notice of the determination shall be
provided to each Participant within a reasonable time after the date of such
grant.

Board and Stockholder Approval; Term of Plan.  The Plan became effective on
December 2, 2013, subject to approval from the Company’s stockholders.  From its
effectiveness, the Plan shall continue in effect for a term of ten years unless
terminated earlier under Section 18 of the Plan.

Amendment and Termination of the Plan.

Amendment and Termination.  The Board may at any time amend, alter, suspend or
terminate the Plan.

Stockholder Approval.  The Company shall obtain stockholder approval of any Plan
amendment to the extent necessary to comply with Applicable Laws.

Effect of Amendment or Termination.  No amendment, alteration, suspension, or
termination of the Plan shall materially or adversely impair the rights of any
Participant, unless otherwise mutually agreed upon by the Participant and the
Committee, which agreement must be in writing and signed by the Participant and
the Company.  Termination of the Plan shall not affect the Committee's ability
to exercise the powers granted to it under this Plan with respect to Awards
granted under the Plan prior to the date of termination.

Conditions upon Issuance of Shares.

Legal Compliance.  Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of the Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

Investment Representations.  As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving the Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute the Shares if, in the opinion of counsel for the Company,
such a representation is required.

(o)Taxes.  Participants shall be solely responsible for any applicable taxes
(including, without limitation, income and excise taxes) and penalties, and any
interest that accrues thereon, that they incur in connection with the receipt,
vesting or exercise of any Award.

Severability.  Notwithstanding any contrary provision of the Plan or an Award to
the contrary, if any one or more of the provisions (or any part thereof) of this
Plan or the Awards shall be held invalid, illegal, or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal, and
enforceable, and the validity, legality, and enforceability of the remaining
provisions (or any part thereof) of the Plan or Award, as applicable, shall not
in any way be affected or impaired thereby.

Inability to Obtain Authority.  The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company's counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

No Rights to Awards.  No eligible Non-Employee Director or other person shall
have any claim to be granted any Award pursuant to the Plan, and neither the
Company nor the Committee shall be obligated to treat Participants or any other
person uniformly.

No Stockholder Rights.  Except as otherwise provided in an Award Agreement, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by an Award until the Participant becomes the record owner of the
Shares.

Fractional Shares.  No fractional Shares shall be issued and the Committee shall
determine, in its sole discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down as appropriate.

8

--------------------------------------------------------------------------------

 

Governing Law.  The Plan, all Award Agreements, and all related matters, shall
be governed by the laws of the State of Texas, without regard to choice of law
principles that direct the application of the laws of another state.

Unfunded Obligation.  This Section 25 shall only apply to Awards that are not
settled in Shares.  Participants shall have the status of general unsecured
creditors of the Company.  Any amounts payable to Participants pursuant to the
Plan shall be unfunded and unsecured obligations for all purposes.  Neither the
Company nor any Parent or Subsidiary shall be required to segregate any monies
from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations.  The Company shall retain at all
times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations under this
Plan.  Any investments or the creation or maintenance of any trust for any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee, the Company or any Parent or Subsidiary and
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant's creditors in any assets of the Company or
Parent or Subsidiary.  The Participants shall have no claim against the Company
or any Parent or Subsidiary for any changes in the value of any assets that may
be invested or reinvested by the Company with respect to the Plan.

Section 409A.  It is the intention of the Company that no Award shall be
"deferred compensation" subject to Section 409A of the Code, unless and to the
extent that the Committee specifically determines otherwise, and the Plan and
the terms and conditions of all Awards shall be interpreted accordingly.  The
following rules shall apply to Awards intended to be subject to Section 409A of
the Code ("409A Awards"):

In the case of a 409A Award providing for distribution or settlement upon
vesting or lapse of a risk of forfeiture, if the time of such distribution or
settlement is not otherwise specified in the Plan or Award Agreement or other
governing document, the distribution or settlement shall be made no later than
March 15 of the calendar year following the calendar year in which such 409A
Award vested or the risk of forfeiture lapsed.

In the case of any distribution of any other 409A Award, if the timing of such
distribution is not otherwise specified in the Plan or Award Agreement or other
governing document, the distribution shall be made not later than the end of the
calendar year during which the settlement of the 409A Award is specified to
occur.

Construction.  Headings in this Plan are included for convenience and shall not
be considered in the interpretation of the Plan.  References to sections are to
Sections of this Plan unless otherwise indicated.  Pronouns shall be construed
to include the masculine, feminine, neutral, singular or plural as the identity
of the antecedent may require.  This Plan shall be construed according to its
fair meaning and shall not be strictly construed against the Company.

*     *     *     *     *

9